Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 13 June 2022 have overcome the 35 USC 112b rejections set forth in the previous office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via telephone from Attorney Murray on 24 August 2022.

The claims have been amended as follows:
Claim 15 is amended in its entirety to read:
15. (Currently Amended) A distribution device for distributing a fluid in an industrial facility, the distribution device comprising: 
a fluid distribution pipe configured to transport the fluid between an upstream area and a downstream customer of the distribution device; 
a discharge pipe originating from the distribution pipe;
 a distribution valve placed on the distribution pipe and controlling the distribution of fluid between the upstream area and the downstream customer; 
a discharge valve placed on the discharge pipe; and 
a measurement device configured to measure, in real time, a characteristic parameter of the distribution of the fluid within one of the pipes,
wherein the distribution device comprises a calculation module configured to calculate a sliding threshold value of the characteristic parameter, 
and a controller configured to command the partial gradual opening or closing of the discharge valve as a function of the result of the comparison between said sliding threshold value and an instantaneous value of the characteristic parameter measured by the measurement device,
wherein the calculation module is configured to set the sliding threshold value at a fixed value as soon as the discharge valve reaches a predefined degree of opening,
where the calculation module is further configured to set the fixed threshold value at the instant at which the measured instantaneous measured value of the characteristic parameter exceeds the sliding threshold value.
Claims 21-28 are cancelled.



EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious 
	(Claim 15) a distribution device for distributing a fluid in an industrial facility, the distribution device comprising: a fluid distribution pipe configured to transport the fluid between an upstream area and a downstream customer of the distribution device… wherein the calculation module is configured to set the sliding threshold value at a fixed value as soon as the discharge valve reaches a predefined degree of opening, where the calculation module is further configured to set the fixed threshold value at the instant at which the measured instantaneous measured value of the characteristic parameter exceeds the sliding threshold value.
or,
(Claim 18) a distribution device for distributing a fluid in an industrial facility, the distribution device comprising: a fluid distribution pipe configured to transport the fluid between an upstream area and a downstream customer of the distribution device… wherein the calculation module is configured to set the sliding threshold value at a fixed value as soon as the discharge valve reaches a predefined degree of opening, wherein the predefined degree of opening is of the order of 5%.
  in combination with the other limitations set forth in the independent claims.
	Wagner (US 2016/0245273), Lambert (US 2019/0003649) and Ting (US 2006/0272709) are the closest prior art of record.  However, Wagner, Lambert, and Ting are silent on these above recited features.  Furthermore, it would not have been obvious to modify Wagner, Lambert, and Ting to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Wagner, Lambert, and Ting to include the above recited features would improperly change the principle of operations of Wagner, Lambert, and Ting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753